

116 HR 8979 IH: Qualified Immunity Abolition Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8979IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Hall introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Revised Statutes of the United States to eliminate qualified immunity, and for other purposes.1.Short titleThis Act may be cited as the Qualified Immunity Abolition Act.2.Elimination of qualified immunitySection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended by adding at the end the following: It shall not be a defense or immunity to any action brought under this section that the defendant was acting in good faith, or that the defendant believed, reasonably or otherwise, that his or her conduct was lawful at the time when it was committed. Nor shall it be a defense or immunity that the rights, privileges, or immunities secured by the Constitution or laws were not clearly established at the time of their deprivation by the defendant, or that the state of the law was otherwise such that the defendant could not reasonably have been expected to know whether his or her conduct was lawful..